Appeal by the defendant from a judgment of conviction for the crimes of burglary and grand larceny in the third degree rendered May 6, 1970 by the County Court of Albany County. The defendant at the time of trial was represented by retained counsel and on this appeal by the office of Public Defender of Albany County. The principal contention on this appeal concerns the voluntariness of an alleged confession given by the defendant, a 17-year-old male. Prior to the trial, at the defendant’s request, a Huntley hearing was conducted at which the defendant testified. The court found that the People had presented a prima facie case establishing the voluntariness of the confession, but after the defendant raised several issues, including his physical condition, the court directed the People to present evidence as to these issues. A member of the State Police testified in rebuttal, after which the court found that the defendant’s constitutional rights had been protected and that the oral statement made by the defendant was admissible at the trial. At the trial the defendant did not testify and his defense consisted primarily of attempting to impeach the testimony as to the manner, method and circumstances surrounding the taking of the statement and attacking the credibility of the police officers. The jury, following a detailed charge which is not questioned on this appeal, found the defendant guilty. The questions raised by the defendant on this appeal have been examined and we find them to be without merit. Every minute detail surrounding an alleged confession cannot be taken, in or out of context, and be a basis for a finding that the confession is illegal. The test really should be to examine the details surrounding the alleged confession and then on an overall review, determine if the rights of the defendant were properly protected. Here the test has been met. The other alleged errors are without merit. Judgment affirmed. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.